DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s amendments filed on September 23, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 44 and 63.

Claims 44-63 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 44-63 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental ‐known.” While edging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as data related to financial trades/commerce/the economy is gathered and analyzed and the results of that analysis are presented to a user for economic utilization. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.
Applicant argued that the claims recite a practical application of the judicial exception by improving the functioning of a computer/technology. Examiner does not find this argument persuasive. Applicant has not improved technology/the functioning of a computer. The underlying technology is unaffected by Applicant’s claims and functions in the same way as before. Applicant is merely addressing a business problem (incorrect account data) through a business solution (updating the incorrect data) and merely utilizes existing technology to implement the methodology. The issue is not that the existing technology is incapable of performing Applicant’s claims but rather no one has told the existing technology to perform Applicant’s claims. Since the 
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and conventional. Applicant is incorrect in its view that Examiner needs to demonstrate that the underlying abstract idea is something other than well-understood, routine, and conventional. Examiner is required to show that the additional elements are well-understood, routine, and conventional. Outside the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that extra-solution activity (the sending and receiving of data) is well-understood, routine, and conventional citing to MPEP 2106.05(g). Examiner provided evidence that the computer implementation of the abstract idea is well-understood, routine, and conventional citing to MPEP 2106.05(f) and Applicant’s specification which discloses that the methodology may be implemented using a general purpose/generic computer. Examiner has provided the proper evidence. Furthermore, Applicant’s arguments that the claims are not well-understood, routine, and conventional is not persuasive. Again, Applicant merely points out the utility of the claims rather than 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of transmitting trade statistics. 

Claims 44, 62, and 63 recites the limitations of: 
cleared trade data comprising information relating to an executed trade; 
providing access to the information relating to the executed trade;
allocation instructions based on a first input, the allocation instructions specifying account data for an account relating to the executed trade; 
determining that the specified account data is invalid based on at least one of a rule specifying an activity status of the account or a database comprising account information of the account; 
an alert indicating that the allocation instructions include invalid account data; 
updated account data in response to the alert;    
a request to confirm the updated account data, the request being configured for display; 
confirmation of the updated account data based on input; 
information indicating the confirmation of the updated account data; 
an allocation schedule based on a second input; 
first trade statistics data based on the allocation schedule, the first trade statistics data being configured for display; 
or second trade statistics data based on the allocation schedule, the second trade statistics data being configured for display.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network;  amount to no more than mere components to implement 
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0139-146], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 45-61 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

PRIOR ART
There was no prior art rejection on file. Examiner has conducted an updated prior art search based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693